DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Response to Arguments
Applicant’s arguments, see page 2-5, filed in the Pre-Brief Conference Request of 6/10/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a method for connecting a first cable to a second cable with an adhesive tape comprising the following steps: arranging a free end region of the first cable parallel to and spaced from a first end region of the second cable wherein the free end region and the first end region point in opposite directions and overlap in an overlap region; 
Regarding Claim 9, the cited prior art of record does not teach or fairly suggest a cable arrangement comprising: a free end region of a first cable; a first end region of a second cable aligned parallel to and spaced from the free end region of the first cable; an adhesive tape detachably connecting the free end region of the first cable to the first end region of the second cable wherein the free end region and the first end region point in opposite directions and overlap in an overlap region, wherein the adhesive tape is folded at a first adhesive tape end and an opposite second adhesive tape end in a longitudinal direction of the adhesive tape forming opening tabs and an adhesively coated side of the adhesive tape at each of the tape ends partially detachably adheres to itself.
Regarding Claim 12, the cited prior art of record does not teach or fairly suggest a cable connection device for connecting a first cable to a second cable by an adhesive tape, wherein the cable connection device comprises: a cable holder for holding a free end region of the first cable spaced from and parallel to a first end region of the second and overlapping in an overlap region; an adhesive tape applicator including an adhesive tape applicator head, the adhesive tape applicator feeding the adhesive tape to the adhesive tape applicator head, wherein the adhesive tape is folded forming opening tabs 18560-1/224444/2017P00094US 4at a first adhesive tape end and an opposite second adhesive tape end in a longitudinal direction of the adhesive tape such that an adhesively coated side of the adhesive tape at each of the tape ends partially adheres to itself; and wherein the adhesive tape applicator wraps at least a part of the free end region of the first cable and at least a part of the first end region of the second cable with the adhesive tape thereby forming at least one contact region arranged between the free end region of the first cable and the first end region of the second cable and in which at least one contact region the adhesively coated side of the adhesive tape adheres to itself.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2-8 depends either directly or indirectly upon claim 14 and thus is allowable for at least the same reasons. Each of claims 10-11 depends either directly or indirectly upon claim 9 and thus is allowable for at least the same reasons. Each of claims 13-20 depends either directly or indirectly upon claim 12 and thus is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847    

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847